TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-05-00832-CR



                                      Alex Garcia, Appellant

                                                  v.

                                   The State of Texas, Appellee




                    FROM THE COUNTY COURT OF SAN SABA COUNTY
              NO. 6,856, HONORABLE BYRON THEODOSIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Alex Garcia was placed on probation following a conviction for driving while his

license was suspended. He perfected this appeal after his probation was revoked and a ten-day jail

sentence was imposed.

                Garcia, who has never claimed to be indigent, failed to request or pay for a reporter’s

record and did not make the necessary arrangements for filing a brief. See Tex. R. App. P. 37.3(c),

38.8(b)(4). We have examined the clerk’s record and find no matter that should be considered in

the interest of justice.
             The order revoking probation is affirmed.




                                          __________________________________________

                                          Bob Pemberton, Justice

Before Chief Justice Law, Pemberton and Waldrop

Affirmed

Filed: December 1, 2006

Do Not Publish




                                             2